DETAILED ACTION
This office action is in response to the amendments to the claims filed on 06 April 2022.  Claims 1, 2, 5, 6 and 8 – 16 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6 and 8 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 1, the phrase “at least one of a reservoir of the actuator or a connection between the actuator and the microfluidic channel have a length equal to or greater than the predetermined length to prevent movement of the pumping fluid into the microfluidic channel” references a minimum length, however the specification does not adequately describe how this length is determined.  Applicant appears to be relying on paragraph [0068] for support, but this paragraph only states that the length provides a buffer without any specifics as to why one length provides a buffer while another length does not.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6 and 8 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, the limitation “at least one of a reservoir of the actuator or a connection between the actuator and the microfluidic channel have a length equal to or greater than the predetermined length to prevent movement of the pumping fluid into the microfluidic channel” is not clear as to what it means, and is therefore indefinite.  Regardless of length, the pumping fluid cannot be prevented from entering the microfluidic channel (from the actuator channel) unless there is a physical obstruction that blocks the pumping fluid from entering the microfluidic channel or there is a force that limits movement of the sample fluid so it does not enter the microfluidic channel.  For the purpose of prior analysis, it will be assumed that the length refers to the stroke length of the actuator, and the following phrase will be assumed instead: --at least one of a reservoir of the actuator or the actuator channel have a stroke length that prevents movement of the pumping fluid into the microfluidic channel--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 10, 11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper (US Patent 10,989,181 B1).

In Re Claim 1, Kuiper discloses a microfluidic pumping system (Figures 2A – 2C embodiment; Column 13, Line 34 – Column 15, Line 16) for providing continuous or pulsed pumping action of a sample fluid (“payload fluid” – Column 13, Line 38) along a microfluidic channel (“payload channel” – Column 13, Line 37) of a microfluidic device (Column 1, Lines 19 – 23), the microfluidic pumping system comprising: a first passive fluidic diode (240a) without moving parts (Column 6, Lines 25 – 27), the first passive fluidic diode (240a) being configured to facilitate flow of a sample fluid in a predetermined direction and reduce flow in another direction (Column 6, Lines 50 – 57); a second passive fluidic diode (240b) without moving parts (Column 6, Lines 25 – 27), the second passive fluidic diode (240b) being configured to facilitate flow of a sample fluid in a predetermined direction and reduce flow in another direction (Column 6, Lines 50 – 57); at least one actuator comprising an actuator channel (“shuttle channel” – Column 13, Line 50 – 54) and at least one polarizer (235a, 235b), the at least one polarizer (235a, 235b) and surfaces (230 is mounted on the inside surface) of the actuator channel (note that electrode 230 is on the inside surface of the channel and is being designated as a surface of the actuator channel – see Column 14, Lines 8 – 12) being adapted for generating pumping fluid motion of a pumping fluid (210b) by alternate variation of wetting properties in the actuator channel (Column 4, Lines 39 – 44; Column 5, Lines 55 – 60; Column 8, Line 2), wherein the at least one actuator is adapted for creating a pressure in the microfluidic channel (Column 5, Lines 55 – 64), the at least one actuator being a linear actuator (the drop 210b moves linearly along the horizontal actuating portion of the actuator channel as shown in the figures) branching out (at 201) of the microfluidic channel in a side branch (“L-shaped channel” – Column 13, Lines 50 – 54) arranged between the first and second passive fluidic diode (440a, 440b) as depicted, the linear actuator being adapted to provide a back- and forth- movement of the pumping fluid along a predetermined length (i.e. range of movement of drop 410b, see Column 16, Lines 49 – 65) in the side branch in the same direction as the predetermined directions of the first and second passive fluidic diode (240a, 240b), by the alternate variation of the wetting properties in the actuator channel (Column 4, Lines 39 – 44; Column 5, Lines 55 – 60; Column 8, Line 2);  wherein the microfluidic pumping system is adapted for providing continuous or pulsed fluid movement of the sample fluid in a predetermined direction (from left {label “IN”} to right {label “OUT” in Figure 2A) along the microfluidic channel when actuation of the pumping fluid in the actuator channel takes place (Column 5, Lines 55 – 64), and further not providing substantial sample fluid movement when no actuation of the pumping fluid takes place (movement of the drop 210b causes movement of the sample fluid, therefore, if there is no movement of the drop 210b there will be no actuation of the sample fluid); and wherein at least one of a reservoir of the actuator or the actuator channel have a stroke length (range of movement of drop 210b) that prevents movement of the pumping fluid into the microfluidic channel (Figures 2B and 2C show the displaced positions of the pumping fluid 210b, clearly 210b does not enter the microfluidic channel; see Column 14, Lines 50 – 54).
Kuiper does not disclose that the back and forth movement of the pumping fluid in the side branch is in a direction that is different from both the predetermined directions of the first and second passive fluidic diode (because the back and forth movement is in the same direction as both the predetermined directions).

    PNG
    media_image1.png
    403
    596
    media_image1.png
    Greyscale

Annotated Figure 2A of Kuiper
However, merely reorienting the actuating portion (within the annotated rectangular box of the annotated figure above) of the actuator channel of Kuiper such that it is turned up to 90 degrees (see annotated figure above) so that the back and forth movement of the pumping fluid in the actuator channel is in a direction that is different from both the predetermined directions of the first and second passive fluidic diode would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed the invention because applicant has not disclosed that the reorientation solves any particular problem or is for any particular purpose, and it appears that the invention would work equally well if the back and forth movement was in a direction that is different from both the predetermined directions of the first and second passive fluidic diode.
Note that reorienting the actuating portion of the actuator channel does not affect the actuation functionality of Kuiper because the actuating portion of the channel (within the annotated rectangular box of the annotated figure above) is within the straight horizontal portion of the L-shape, and it would remain straight/unaffected even after the modification (see Column 14, Lines 8 – 12 and Figures 2A-2C; wherein all the actuating elements: i.e., the drop 210b, electrodes 235, 230, 235b are within the straight horizontal portion of the channel).  The vertical portion of the L-shape only provides a fluidic connection between the actuating portion and the “payload channel” (applicant’s microfluidic channel), and it would continue to do so even after the reorientation of the actuating portion.  
Further evidence that the reorientation does not affect functionality is provided in Column 13, Lines 58 – 62 wherein the other (second end) of the actuator channel can be connected to another payload channel (there are no turns / L-shapes mentioned at the second end).  This would imply that the back and forth movement of the pumping fluid 210b would be in a direction that is different from the first and second passive fluidic diodes in the “another” payload channel.  Therefore the functionality is maintained even though the back and forth movement of the pumping fluid 210b would be in a direction that is different from the first and second passive fluidic diodes in the “another” payload channel.

In Re Claim 2, Kuiper and Park as applied to Claim 1 discloses all the limitations, and Kuiper further discloses that the branched-out actuator comprises the at least one polarizer (235a, 235b) adapted to increase wettability when active, the actuator further comprising surfaces (230 is part of the surface of the actuator channel) adapted to decrease wettability when polarizers are inactive (Column 14, Lines 8 – 12), thus adapted for providing a movement of fluid for creating a varying pressure in the microfluidic channel (Column 5, Lines 55 – 60).

In Re Claim 5, Kuiper and Park as applied to Claim 1 discloses all the limitations, and Kuiper further discloses that the at least one polarizer (235a, 235b) is adapted for generating fluid motion by polarization across an interface (220b) between the pumping fluid (210b) and the sample fluid (210a), wherein the pumping fluid (210b) and the sample fluid (210a) have different properties (one is an a working droplet and the other is an isolating droplet – see Column 14, Lines 12 – 20 note that both 210a and 220b can be oil – see Column 10, Line 13).

In Re Claim 6, Kuiper and Park as applied to Claim 1 discloses all the limitations, and Kuiper further discloses that the at least one actuator further being connected to the microfluidic channel by a channel (the vertical portion of the L-shaped “shuttle” channel in Figure 2A) characterized by a volume being equal to or larger than a predetermined volume of the back- and forth-movement (this is represented by the displacement of the working droplet from the original location to the new location (Column 14, Lines 24 – 29); the displacement multiplied by the cross section area of the actuator channel is the predetermined volume, which is clearly less than the volume of vertical portion of the L-shaped shuttle channel) induced by the actuator.

In Re Claim 8, Kuiper and Park as applied to Claim 1 discloses all the limitations, and Kuiper further discloses that at least one microfluidic rectification system (240a, 240b) comprises at least one fluidic one-way valve (Column 6, Lines 23 – 39).

In Re Claim 10, Kuiper and Park as applied to Claim 1 discloses all the limitations, and Kuiper further discloses that the surfaces of the actuator comprises at least one dielectric layer (Column 11, Lines 27 – 51).

In Re Claim 11, Kuiper discloses a microfluidic system (“lab-on-a-chip” - Column 1, Lines 19 – 23) comprising at least one fluidic channel and one or more microfluidic pumping systems according to Claim 1.

In Re Claim 13, Kuiper and Park as applied to Claim 11 discloses all the limitations, and Kuiper further discloses that portions of the microfluidic channel have a section (201) adapted for increasing fluid pressure locally (Column 4, Lines 39 – 50).

In Re Claim 15, Kuiper discloses that the pumping fluid (210b) is in fluid communication with the microfluidic channel (“payload channel”) (this must happen for the apparatus to operate as disclosed) (Column 5, Lines 1 – 5).  Kuiper and Park as applied to Claim 1 discloses the remaining limitations.

In Re Claim 16, Kuiper discloses that the actuator channel (“shuttle channel”) is in fluid communication with the microfluidic channel (“payload channel”) so that the pumping fluid (210b) is in fluid communication with the microfluidic channel (this must happen for the apparatus to operate as disclosed) (Column 5, Lines 1 – 5).  Kuiper and Park as applied to Claim 1 discloses the remaining limitations.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuiper (US Patent 10,989,181 B1) in view of Park (PG Pub US 20070295605 A1) and further in view of Fajolle (PG Pub US 20100260626 A1).
In Re Claim 9, Kuiper and Park disclose all the limitations of Claim 1, although Kuiper discloses two electrode layers (230, 235a, 235b), they do not disclose that the layers are in different walls.
However, Fajolle discloses that the at least one polarizer (which comprises electrodes 61 (1) - 61 (N), and counter electrodes as stated in paragraph [0161]: “counter electrode is advantageously arranged so as to be in electrical contact firstly with the principal drop 32, but also with the secondary drop 35”; the “1” and “O” depicted in the figures represent imparted polarities) comprises two electrode layers (one electrode layer 63 that is in a wall of 42, and a second electrode layer 61 that is in different wall of 41 as depicted in Figure 2) in different walls (wall 42 is different from wall 41) of the actuator channel (82) (paragraphs [0087] and [0088]; Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the L-shaped actuator of Kuiper with the actuator (Figure 8 embodiment) of Fajolle because it is a simple substitution of one known element (electrowetting type actuator) for another to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141,  Section III, Rationale B).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuiper (US Patent 10,989,181 B1) in view of Park (PG Pub US 20070295605 A1) and further in view of Erwin (US Patent 1,881,724 A).
In Re Claim 12, Kuiper and Park disclose all the limitations of Claim 11, and Kuiper further discloses a number N=2 parallel microfluidic pumping systems actuating with a 360°/N = 180° phase shift (Column 5, Lines 1 – 10 disclose that the shuttle channel can be connected to another payload channel, therefore there are two payload channels {i.e. two microfluidic pumping systems} connected to the same actuator channel), for providing continuous or pulsed flow, but Kuiper does not explicitly disclose that the flow is provided in a predetermined direction of a microfluidic system.
However, Figure 2 of Erwin discloses N=2 parallel microfluidic systems (“r” and “s” – see Page 2, Lines 20 – 25) that are driven by the same actuator channel (“p”) that provides continuous or pulsed flow in a predetermined direction (from the bottom of Figure 2 to the top of Figure 2, see flow arrows at the top of Figure 2) of a microfluidic system (the entire Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to connect the actuator channel (“shuttle channel”) of Kuiper / Park to two microfluidic pumping systems (“payload channel(s)” in parallel such that flow is provided in a predetermined direction as taught by Erwin for the purpose of saving the costs of an additional actuator channel for the second microfluidic pumping system by using the same actuator channel for both microfluidic pumping systems.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuiper (US Patent 10,989,181 B1) in view of Park (PG Pub US 20070295605 A1) and further in view of Braig (PG Pub US 20070179435 A1).
In Re Claim 14, Kuiper and Park disclose all the limitations of Claim 1, but they do not disclose that the pump delivers sample fluid to an analyzer.
However, Braig discloses a diagnostic device (Figure 49) comprising at least one fluidic channel (9117) and one or more microfluidic pumping systems (9113) for pumping a sample fluid through the fluidic channel (9117) to an analyzer (9125) for analyzing the sample fluid (see paragraph [0593)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the modified pump of Kuiper / Park in the diagnostic device of Bragg so that the pump can be used to deliver a sample fluid to an analyzer.

Response to Arguments
Applicant’s Arguments are moot in view of new grounds of rejection presented in this office action.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.

    PNG
    media_image2.png
    569
    778
    media_image2.png
    Greyscale

Annotated Figure 1 of Kim
Kim (US Patent 7,866,954 B2) discloses a microfluidic channel (180) and an actuator channel (110) that is perpendicular to the microfluidic channel (180), therefore the back and forth movement of pumping fluid (130) is in a direction that is different from (i.e. perpendicular to) the predetermined directions of the first and second passive fluid diode (190, 200) within the microfluidic channel (Column 1, Lines 37 – 62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746        

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746